Citation Nr: 0828262	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for diabetes mellitus with 
erectile dysfunction, bilateral peripheral neuropathy, 
arterial sclerotic cardiovascular occlusive disease with 
partial arterial obstruction, cardiovascular disease, status 
post coronary artery bypass grafting, chronic renal 
insufficiency and hypertension, due to exposure to chemicals.


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active service from October 1961 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2003, the veteran participated in a hearing 
conducted at the RO by a hearing officer.

In its August 2004 decision, the Board found that there was 
no competent evidence linking diabetes mellitus with erectile 
dysfunction, bilateral peripheral neuropathy, arterial 
sclerotic cardiovascular occlusive disease with partial 
arterial obstruction, cardiovascular disease, status post 
coronary artery bypass grafting, chronic renal insufficiency 
and hypertension to the veteran's chemical exposure during 
service.  The veteran appealed the August 2004 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, a Joint Motion For Remand was filed 
by VA and the veteran's representative, requesting that the 
August 2004 Board decision be vacated and remanded for 
failure of a duty to assist and insufficient reasons and 
bases.  In August 2005, the Court granted the motion and 
remanded the case to the Board.

In May 2006, the Board remanded the case for additional 
development.  In March 2008, the Board requested an 
independent medical opinion.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




REMAND

The veteran had military service with the U.S. Navy from 
October 1961 to February 1966.  He served aboard the U.S.S. 
Granville S. Hall during the Shipboard Hazard and Defense 
(SHAD) Project.  The veteran contends that his current health 
problems are a result of having been exposed to agents, 
simulants and tracers during the SHAD tests.  

During the veteran's service, the U.S.S. Granville S. Hall 
participated in the following SHAD tests - Autumn Gold, Eager 
Belle II, Big Tom, Fearless Johnny, Flower Drum I, High Low, 
and Shady Grove.  The following agents, simulants, and 
tracers were used:  Bacillus globiggi (BG), Coxiella burnetii 
(OU), Pasteurella tularensis (UL), VX nerve agent, 
Diethylphthlate, Bacillus substilis var. Niger (Bacillus 
globigii (BG)), Sarin nerve agent, Sulphur dioxide, Zinc 
Cadmium Sulfide, and Methylacetoacetate.  According to the 
veteran, the participants were not informed of the details of 
the tests and protective clothing and equipment were not 
issued.  He has also stated that there were no 
decontamination efforts.  

The January 2003 VA examiner opined that it was unlikely that 
chemical exposure was responsible because these problems are 
seen frequently in people who have not been exposed to 
chemicals.  In an October 2007 Informal Hearing Presentation, 
the veteran's representative noted that the Institute of 
Medicine (IOM) of the National Academies released a report on 
May 30, 2007, entitled "Long Term Health Effects of 
Participation in Project SHAD."  In light of this study, he 
requested an independent medical opinion as to whether 
exposure to the various agents used during the SHAD tests 
caused the veteran's diabetes mellitus and secondary 
conditions.

In March 2008, the Board requested an independent medical 
expert opinion from Dr. Fareau.  In a May 2008 letter, Dr. 
Fareau opined that it was less likely than not that the 
veteran's diabetes mellitus and secondary conditions were 
related to exposure to the agents, stimulants, and traces 
used during the SHAD tests.  In rendering this opinion, he 
reviewed the medical literature using PubMed and the 2007 
report released by IOM.  He also based his opinion on the 
prevalence of diabetes and secondary conditions in people who 
have no history of exposure to the types of agents, 
stimulants, and traces used in the SHAD tests.

In June 2008, the veteran's representative submitted a June 
2007 article from Environmental Health  Perspectives, 
entitled "Concentrations of Urinary Phthalate Metabolites 
are Associated with Increased Waist Circumference and Insulin 
Resistance in Adult U.S. Males", written by Richard W. 
Stahlhut, et. al.  The veteran's representative argued that 
another medical opinion was needed in light of recent 
research showing a possible link between diethyl phthalate 
and diabetes.  He also said that recent research has shown 
that diethyl phthalate acts as an endocrine disruptor much 
like Agent Orange and he provided citations to two recent 
articles.  Furthermore, he argued that Dr. Fareau's rationale 
that diabetes mellitus is prevalent in people not exposed to 
the types of chemicals used in the SHAD tests begs the 
question.  An opinion is needed as to whether such exposure 
played a role in this particular instance regardless of the 
prevalence of these conditions in the general populace.  

In a July 2008 letter, the veteran said that he believed 
there was medical evidence that the conditions that have been 
characterized as secondary diabetes mellitus are directly 
related to exposure to the agents, simulants, and tracers 
used during Project SHAD.  With regard to the additional 
evidence and argument that was submitted, he requested that 
his case be remanded to the agency of original jurisdiction 
(AOJ) for initial consideration.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).  Accordingly, the case is REMANDED for the 
following action:

1.  The AOJ should review all the evidence 
of record and determine whether further 
development is necessary.

2.  After completion of any further 
development, if necessary, the AOJ should 
adjudicate the claim.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

